


110 HCON 353 IH: Recognizing the 100th birthday of Lyndon

U.S. House of Representatives
2008-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 353
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2008
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Hoyer, Mr. Clyburn,
			 Mr. Lampson,
			 Mr. Ortiz,
			 Mr. Al Green of Texas,
			 Mr. Doggett,
			 Mr. Hall of Texas,
			 Mr. Hinojosa,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Edwards,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Filner,
			 Mr. Baca, Mr. McNulty, Mr.
			 Wynn, Mrs. Christensen,
			 Ms. Norton,
			 Ms. Kilpatrick,
			 Ms. Bordallo,
			 Mr. Braley of Iowa,
			 Mr. Rothman,
			 Mrs. Jones of Ohio,
			 Mr. Fattah,
			 Mr. Etheridge,
			 Mr. Lewis of Georgia,
			 Mr. Brady of Texas,
			 Ms. Clarke,
			 Mr. Cazayoux,
			 Mr. Watt, Mr. Wexler, Mr.
			 Altmire, Mr. Boswell,
			 Mr. Melancon,
			 Mr. Towns,
			 Mr. Cooper,
			 Mr. Thompson of Mississippi,
			 Mr. Pallone,
			 Mr. Dingell,
			 Mr. Conyers,
			 Mr. Reyes,
			 Mr. Butterfield,
			 Mr. Meeks of New York,
			 Mr. Kennedy,
			 Mr. Costa,
			 Mr. Clay, and
			 Mr. Bachus) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing the 100th birthday of Lyndon
		  Baines Johnson, 36th President, designer of the Great Society, politician,
		  educator, and civil rights enforcer.
	
	
		Whereas August 27, 2008, marks the 100th birthday of
			 Lyndon Baines Johnson;
		Whereas Lyndon B. Johnson was born in Stonewall, Texas, to
			 Samuel Ealy Johnson, Jr., a Texas representative, and Rebekah Baines, on August
			 27, 1908;
		Whereas upon graduation, Lyndon B. Johnson enrolled in
			 Southwest Texas State Teachers’ College, where he vigorously participated in
			 debate, campus politics, and edited the school newspaper;
		Whereas Lyndon B. Johnson had several teaching positions
			 throughout Texas, including at the Welhausen School in La Salle County, at
			 Pearsall High School, and as a public speaking teacher at Sam Houston High
			 School in Houston;
		Whereas Lyndon B. Johnson went to work as a congressional
			 assistant at the age of 23;
		Whereas Lyndon B. Johnson served the 10th Congressional
			 District in the Texas House of Representatives from April 10, 1937, to January
			 3, 1949;
		Whereas Lyndon B. Johnson became a commissioned officer in
			 the Navy Reserves in December 1941;
		Whereas during World War II, Lyndon B. Johnson was
			 recommended by Undersecretary of the Navy James Forrestal to President Franklin
			 D. Roosevelt, who assigned Johnson to a three-man survey team in the southwest
			 Pacific;
		Whereas Lyndon B. Johnson was conferred the Silver Star,
			 which is the military’s third highest medal, by General Douglas
			 MacArthur;
		Whereas in 1948, Lyndon B. Johnson was elected to the
			 Senate at the age of 41;
		Whereas in 1951, Lyndon B. Johnson was elected Senate
			 minority leader at the age of 44 and elected Senate majority leader at the age
			 of 46, the youngest in our history;
		Whereas Lyndon B. Johnson was elected Vice President at
			 the age of 52, becoming president of the Senate;
		Whereas Lyndon B. Johnson’s congressional career and his
			 leadership spanned the stock market crash, the Great Depression, World War II,
			 the nuclear age, the Cold War, the space age, and the civil rights movement,
			 some of the most turbulent years in American history;
		Whereas Vice President Lyndon B. Johnson was appointed as
			 head of the President’s Committee on Equal Employment Opportunities, through
			 which he worked with African-Americans and other minorities;
		Whereas an hour and 38 minutes after the assassination of
			 President Kennedy, Lyndon B. Johnson was sworn in as President aboard Air Force
			 One;
		Whereas Lyndon B. Johnson was a bold leader;
		Whereas as President, Lyndon B. Johnson believed that
			 government could guarantee human rights, could lift people out of poverty, and
			 provide access to quality education and health care throughout the
			 Nation;
		Whereas Lyndon B. Johnson was an idealist, a force of
			 nature, and had the energy and determination and leadership to turn those
			 dreams into reality;
		Whereas Lyndon B. Johnson was a “can-do” President because
			 no matter how difficult and daunting the task at hand, he never rested until it
			 was completed;
		Whereas in 1964, the Johnson Administration passed the
			 landmark Civil Rights Act of 1964, which banned de jure segregation in the
			 Nation’s schools and public places;
		Whereas the Johnson Administration passed the Voting
			 Rights Act of 1965, which outlawed obstructive provisions that were rendered
			 impractical and impartial to potential voters;
		Whereas in January of 1965, the Johnson Administration
			 introduced the Great Society, which included provisions for aid to education,
			 Medicare, urban renewal, beautification, conservation, the development of
			 depressed regions, a wide-scale fight against poverty, and the removal of
			 obstacles to the right to vote;
		Whereas in 1967, President Johnson nominated Thurgood
			 Marshall as the first African-American to serve on the Supreme Court;
		Whereas during Johnson’s presidency, the National
			 Aeronautics and Space Administration made spectacular steps forward in space
			 exploration when 3 astronauts successfully orbited the moon in December
			 1968;
		Whereas Lyndon B. Johnson died at 4:33 p.m. on January 22,
			 1973, at his ranch in Johnson City, Texas, at the age of 64;
		Whereas Lyndon B. Johnson was posthumously awarded the
			 Presidential Medal of Freedom in 1980; and
		Whereas Lyndon B. Johnson is honored, venerated, and
			 revered for his drive to establish equality for all Americans, illustrated in
			 the momentous legislation passed during his Administration: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)honors Lyndon B.
			 Johnson for his fortitude in passing the historic Civil Rights Act of 1964 and
			 Voting Rights Act of 1965;
			(2)extols the
			 contributions of Lyndon B. Johnson to the United States, and his commitment to
			 eliminating poverty in the War on Poverty through the Economic Opportunity Act;
			(3)commends Lyndon B.
			 Johnson for establishing the Medicare Act of 1965 that has helped millions of
			 Americans; and
			(4)recognizes the
			 100th birthday of Lyndon Baines Johnson, the 36th President, designer of the
			 Great Society, politician, educator, and civil rights enforcer.
			
